SchNEider, J.,
concurring in the judgment. I refrain from concurring in the syllabus for the reason that none of the facts supporting the conviction are reported. Therefore, the syllabus is not limited to the facts of this case and it may well apply, for example, to a person who happens to store in the privacy of his home one container of beer owned by a relative, not a member of such person’s immediate household, but who is a frequent and legitimate guest therein. To the extent that the ordinance is designed to reach this evil, if it be such, I would have no hesitancy in striking it down.
It is clear from the record of this case, however, that the defendant’s “bottle club” was, in fact, a'business open to the public without the benefit of a liquor license issued by the proper state authority.